DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

In the amendment filed on 06 November 2020, the following changes have been made: claims 1-2 have been amended. Claims 3-9 have been added.
Claims 1-9 are currently pending and have been examined.


Notice to Applicant


In light of the specification [0021] and [0084], positive behavior, healthy behavior, and prosocial behavior are interpreted to mean the same.
In light of the specification [0021] to [0186], behavior and mental state are interpreted to mean the same.



Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

The disclosure of the prior-filed application, Application No. 62/553,389 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Accordingly, claims 1-3 are not entitled to the benefit of the prior application. For claims 1 and 2, the prior-filed application does not disclose “…storing each answer to the plurality of questions on a digital behavioral health platform database.” Additionally, for claims 1 and 2, the prior-filed application does not disclose “customizing a digital avatar health coach by presenting to the individual a plurality of slider scale questions about the avatar health coach’s appearance”, instead [0020] discloses that a menu of options are presented which does not indicate or suggest the use of slider scale questions for customizing the avatar. For claim 3, the prior-filed application does not disclose “revising the set of coping skills relating to the individual's self-assessment of 


Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the
invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claims 1 and 2 state “storing each answer to the plurality of questions on the digital behavioral health platform database”, but the specification does not disclose a database that stores answers to a plurality of questions. Additionally, claims 1 and 2 state “customizing a digital avatar health coach by presenting to the individual a plurality of slider scale questions about the avatar health coach’s . 

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 3 states “revising the set of coping skills relating to the individual's self-assessment of performance and administering the digital behavioral health platform with the revised set of skills”, but the specification does not disclose the revision of coping skills and administrating the digital behavioral platform with the revised set of skills. Applicant’s specification fails to disclose the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.  Applicant’s specification fails to explain how the inventor intends to achieve the claimed function to satisfy the written description requirement (See MPEP 2161.01).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of the patent eligible subject matter because the broadest interpretation of claims 2, 7, and 9 encompasses software per se. 
Claims 1, 3-6, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1, 3-6, and 8) which recite steps of presenting a plurality of questions to the individual about the individual’s demographic, assessing the individual’s current behavior in real time, assessing the individual’s current mental state in real time, providing at least one of a visual and verbal reward to the individual for completion of the assessments, displaying an assessment rating for each answer, customizing a digital avatar health coach, providing at least one of a visual and verbal reward to the individual for completion of the customization, interacting with the avatar health coach to provide personalized feedback to the individual, practicing the set coping skills which targets and treats current maladaptive behaviors, assessing the coping skills learned by the individual by presenting a plurality of quiz questions, and providing graphic feedback to the individual at the completion of the platform. 

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3-6, and 8, reciting particular aspects of facilitating a digital health platform).  

This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of interacting with the avatar digital coach amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0017] to [00115], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of presenting a plurality of questions to an individual about the individual’s demographic information and storing each answer to the plurality of questions on a digital behavioral health platform database amounts to mere data gathering which amounts to insignificant application, see MPEP 2106.05(g))
claims 3-6, and 8 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3-4, 6, and 8, additional limitations which amount to invoking computers as a tool to perform the abstract idea and claim 5, which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  The additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to mere instructions to apply an exception in particular fields such as providing graphic feedback to the individual, e.g., a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. v. CLS Bank, MPEP 2106.05(f).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over deCharms et al. (US20160267809A1) in view of Kaleal et al. (US20160086500A1), and further in view of Bauer (US20110072367A1).
Regarding claim 1, deCharms discloses and storing each answer to the plurality of questions on a digital behavioral health platform database ([0243] “The software may store the user's inputs, actions, score, success ratings an other information 1380, for example into memory or into a database 130. This information may be stored in a database on the users device and/or on a server or elsewhere.”)
assessing the individual's current behavior in real time by presenting a plurality of slider scale questions about the individual's behavior ([0005] “The input that characterizes the user's internal felt sense may be received at the user interface as a selection of one or more buttons, a position of one or more sliders, one or more form input elements, a cursor position, a touch screen position, voice recognition, or one or more eye movements.” [0263] “If the subject undertakes overt behaviors, such as responding to questions, the responses and other behavioral measurements 20197 are fed to the data analysis/behavioral control software 20130.”)
and storing each answer to the plurality of questions on the digital behavioral health platform database ([0243] “The software may store the 
assessing the individual ' s current mental state in real time by presenting a plurality of slider scale questions about the individual ' s mental state ([0073] “The user is instructed to be aware of their own internal mental state, and to indicate its magnitude by the position of this slider. For example, the user may be instructed to be aware of the level of their pain sensation, and to indicate this pain level continuum with the position of the line on the screen, the left most point on the screen corresponding to the most pain, and the right most point on the screen corresponding to the least pain (or vice versa).”)
and storing each answer to the plurality of slider scale questions on the digital behavioral health platform database ([0243] “The software may store the user's inputs, actions, score, success ratings an other information 1380, for example into memory or into a database 130. This information may be stored in a database on the users device and/or on a server or elsewhere.”)
providing at least one of a visual and verbal reward to the individual for completing the assessments ([0151] “Such elements include motivations for the user, scoring, reward screens with sounds, animations, video or even monetary rewards. All of these elements may be used to motivate users and to make the use of the software or training more enjoyable.”)
displaying to the individual an assessment rating for each answer to the plurality of assessment slider scale questions ([0040] “The device or system may use the input information from the user to determine a score for the user. For example, for each trial or session or portion of a trial or session, the device or system may determine or calculate a score based on the input received from the user.”)
….. slider scale …. ([0086] “The pace may be selected by the user's input, for example using UI elements such as buttons 2040 or a slider 2050.”)
and storing each answer to the plurality of slider scale questions on the digital behavioral health platform database ([0243] “The software may store the user's inputs, actions, score, success ratings an other information 1380, for example into memory or into a database 130. This information may be stored in a database on the users device and/or on a server or elsewhere.”) 
interacting by the individual with the avatar health coach to provide personalized feedback to the individual ([0289] “The software may allow the user to interact with a virtual avatar such as a virtual instructor, teammate, coach, guide, or collaborator. This may be provided as part of a multi-player scenario. The virtual avatar may simulate the interaction with a real person, to make the experience more engaging.”)
wherein the digital behavioral health platform is standardized and specific to target specific current maladaptive behaviors and implements in real time a set of coping skills designed to increase prosocial behaviors ([0315] “By training users to be aware of the presence of experiential components associated with a particular mental state or performance state, users may make improved judgments of when to engage in particular behaviors outside of the presence of measurement equipment.” [0395] “Once a general class of exercises has been determined for a given mental state, actual instances of specific stimuli or behaviors may be created that are able to improve that mental state.”)
which incorporates the mechanisms of social learning theory, classical conditioning, and operant conditioning based on the personalized feedback ([0128] “The user may be presented with a stimulus or an instruction to generate an emotion, or an emotional response, or to suppress or avoid an emotion or emotional response, or to replace one emotion with another one.” [0268] “The software may provide non-conscious classical or other conditioning methods.” [0397] “Stimuli or instructions for behaviors may be presented by software in the context of a psychophysically controlled task or measurement or an operant conditioning task, or a computer game or other contexts.”)
practicing by the individual the set coping skills which targets and treats current maladaptive behaviors in the individual to improve treatment outcomes ([0225] “The software may provide the user with repeated content, stimuli, instructions, or training. This may lead in the user to learning, performance improvement, neuroplasticity, changes in symptoms 10310.”)
assessing the coping skills learned by the individual by presenting a plurality of quiz questions and providing at least one of a visual and verbal reward to the individual for each answer ([0253] “At this point the software may carry out an end sequence and or final questions 1420. This may include one final set of steps similar to 1340-1410. It may include asking final questions to the user or receiving ratings or input. It may include providing scores or other feedback or information to the user. It may include positive rewards including presenting desirable stimuli, monetary rewards, or points.” [0151] “Such elements include motivations for the user, scoring, reward screens with sounds, animations, video or even monetary rewards.”)

Note: awards provided for each answer or completion of the final questions by the user.
and providing graphic feedback to the individual at the completion of the platform ([0207] “For example, in a given day the user may first interact with an exercise, then view a score summary screen, then view a screen allowing the user to select different exercise types, and so on.”)


deCharms does not explicitly disclose however Kaleal teaches presenting a plurality of questions to an individual about the individual's demographic information ([0078] “The user can also provide other types of 
 customizing a digital avatar health coach by presenting to the individual a plurality of ….. questions about the avatar health coach’s appearance ([0040] “For example, with respect to an avatar that functions as a user's fitness trainer, an individual may provide preferences that note what type of exercises the user likes and doesn't like to perform or what type of coaching motivates the user (e.g., soft encouraging technique over a more pushy demeaning approach). A response determined for the avatar to perform can then be tailored to account for the user's preferences.”)

It would have been obvious to one of ordinary skill in the art prior to develop a behavioral platform that asks for the individual’s demographic information and helps customize a digital avatar coach. The motivation for the combination of prior art elements is to generate a personalized avatar for a user to facilitate providing guidance (See Kaleal. Abstract).


deCharms in view of Kaleal does not explicitly disclose however Bauer teaches providing at least one of a visual and verbal reward to the individual for completing the customization ([0104] “For example, users may change laser pointer color; use may have funny animations applied to their avatars; users may win rewards of object or other things for their 
 
Therefore, it would have been obvious to one of ordinary skill in the art prior to develop a behavioral platform that provides at least one of a visual and verbal reward for customization. The motivation for the combination of prior art elements is to make avatars represent users in a virtual environment (See Bauer, Abstract).
Regarding claim 2, deCharms discloses….. slider scale …. ([0086] “The pace may be selected by the user's input, for example using UI elements such as buttons 2040 or a slider 2050.”)
 and storing each answer to the plurality of slider scale questions on a digital behavioral health platform database ([0243] “The software may store the user's inputs, actions, score, success ratings an other information 1380, for example into memory or into a database 130. This information may be stored in a database on the users device and/or on a server or elsewhere.”)
and an interactive therapy platform of evidenced based cognitive behavioral therapy which targets and treats maladaptive behaviors in the individual to improve treatment outcomes based on the feedback from practicing a set of coping skills ([0315] “By training users to be aware of the presence of experiential components associated with a particular 
and storing each answer to the plurality of questions on a digital behavioral health platform database ([0243] “The software may store the user's inputs, actions, score, success ratings an other information 1380, for example into memory or into a database 130. This information may be stored in a database on the users device and/or on a server or elsewhere.”)
assessing the individual's current behavior in real time by presenting a plurality of slider scale questions about the individual's behavior ([0005] “The input that characterizes the user's internal felt sense may be received at the user interface as a selection of one or more buttons, a position of one or more sliders, one or more form input elements, a cursor position, a touch screen position, voice recognition, or one or more eye movements.” [0263] “If the subject undertakes overt behaviors, such as responding to questions, the 
and storing each answer to the plurality of questions on the digital behavioral health platform database ([0243] “The software may store the user's inputs, actions, score, success ratings an other information 1380, for example into memory or into a database 130. This information may be stored in a database on the users device and/or on a server or elsewhere.”)
assessing the individual's current mental state in real time by presenting a plurality of slider scale questions about the individual's mental state ([0073] “The user is instructed to be aware of their own internal mental state, and to indicate its magnitude by the position of this slider. For example, the user may be instructed to be aware of the level of their pain sensation, and to indicate this pain level continuum with the position of the line on the screen, the left most point on the screen corresponding to the most pain, and the right most point on the screen corresponding to the least pain (or vice versa).”)
and storing each answer to the plurality of slider scale questions on the digital behavioral health platform database ([0243] “The software may store the user's inputs, actions, score, success ratings an other information 1380, for example into memory or into a database 130. This information may be stored in a database on the users device and/or on a server or elsewhere.”)
providing at least one of a visual and verbal reward to the individual for completing the assessments ([0151] “Such elements include motivations for the user, scoring, reward screens with sounds, animations, video or even monetary rewards. All of these elements may be used to motivate users and to make the use of the software or training more enjoyable.”)
displaying to the individual an assessment rating for each answer to the plurality of assessment slider scale questions ([0040] “The device or system may use the input information from the user to determine a score for the user. For example, for each trial or session or portion of a trial or session, the device or system may determine or calculate a score based on the input received from the user.”)
interacting by the individual with the avatar health coach to provide personalized feedback to the individual ([0289] “The software may allow the user to interact with a virtual avatar such as a virtual instructor, teammate, coach, guide, or collaborator. This may be provided as part of a multi-player scenario. The virtual avatar may simulate the interaction with a real person, to make the experience more engaging.”)
wherein the digital behavioral health platform is standardized and specific to target specific maladaptive behaviors and implements in real time a set of coping skills designed to increase prosocial behaviors ([0315] “By training users to be aware of the presence of experiential components associated with a particular mental state or performance state, users may make improved judgments of when to engage in particular 
which incorporates the mechanisms of social learning theory. classical conditioning. and operant conditioning based on the personalized feedback ([0128] “The user may be presented with a stimulus or an instruction to generate an emotion, or an emotional response, or to suppress or avoid an emotion or emotional response, or to replace one emotion with another one.” [0268] “The software may provide non-conscious classical or other conditioning methods.” [0397] “Stimuli or instructions for behaviors may be presented by software in the context of a psychophysically controlled task or measurement or an operant conditioning task, or a computer game or other contexts.”)
practicing by the individual the set coping skills which targets and treats current maladaptive behaviors in the individual to improve treatment outcomes ([0225] “The software may provide the user with repeated content, stimuli, instructions, or training. This may lead in the user to learning, performance improvement, neuroplasticity, changes in symptoms 10310.”)
assessing the coping skills learned by the individual in real time by presenting a plurality of quiz questions and providing at least one of a visual and verbal reward to the individual for each answer ([0253] “At this 
and providing graphic feedback to the individual at the completion of the platform ([0207] “For example, in a given day the user may first interact with an exercise, then view a score summary screen, then view a screen allowing the user to select different exercise types, and so on.”)

deCharms does not explicitly disclose however Kaleal teaches a customizable digital avatar health coach, customizable by presenting to an individual a plurality of….questions about the avatar health coach's appearance ([0040] “For example, with respect to an avatar that functions as a user's fitness trainer, an individual may provide preferences that note what type of exercises the user likes and doesn't like to perform or what type of coaching motivates the user (e.g., soft encouraging technique over a more pushy demeaning approach). A response determined for the avatar to perform can then be tailored to account for the user's preferences.”)
including presenting a plurality of questions to the individual about the individual ' s demographic information  ([0078] “The user can also provide other types of profile information regarding the user's preferences, the user's demographics, etc.”)


It would have been obvious to one of ordinary skill in the art prior to develop a behavioral platform that asks for the individual’s demographic information and helps customize a digital avatar coach. The motivation for the combination of prior art elements is to generate a personalized avatar for a user to facilitate providing guidance (See Kaleal. Abstract).


deCharms in view of Kaleal does not explicitly disclose however Bauer teaches and providing at least one of a visual and verbal reward to the individual for completing the digital avatar health coach customization ([0104] “For example, users may change laser pointer color; use may have funny animations applied to their avatars; users may win rewards of object or other things for their avatars.” [0111] “Rewards can be pets that perch on, hover around, or follow the user. Rewards may be hairstyles, clothing, and accessories that the user can wear.”)
 

Regarding claim 3, deCharms discloses comprising revising the set of coping skills relating to the individual's self-assessment of performance and administering the digital behavioral health platform with the revised set of skills ([0195] “Output being presented to users may be updated in substantially real time based upon user input. For example, the user's input may lead to a substantially immediate change in sound level, sound selection, sound quality or parameters, image selection, image opacity, image brightness, image timing or rhythm.”)
Regarding claim 4, deCharms discloses wherein the time between administrations of the digital behavioral health interactions is one week ([0345] “The software implementation of the treatment plan may also allow scheduling of when each plan item is to be completed by the user on a daily, weekly, or monthly basis, allowing scheduling by day or by time.”)
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over deCharms et al. (US20160267809A1) in view of Kaleal et al. (US20160086500A1), Bauer (US20110072367A1), and further in view of Tucker et al. (US20110251243A1).
Regarding claim 5, deCharms does not explicitly disclose however Kaleal teaches wherein the demographic information includes information relating to age, race, education….. substance abuse, medical condition, and mental condition ([0128] “User demographic information can define various demographic features of the user, including but not limited to: gender, age, nationality, language, education level, or profession.” [0286] “For example, physical health information can include but is not limited to: physical measurements (e.g., height, weight, BMI) of the user, physical and physiological conditions effecting the user, mental illness, any past or current physical injuries affecting the user, surgeries received by the user, history of medical conditions associated with the user and the user's relatives, any medications taken by the user, and tobacco and alcohol consumption of the user etc.” [0305] “At 1802, information corresponding to a user's physical appearance, physical health and demographic profile is received (e.g., via reception component 1304).”)

It would have been obvious to one of ordinary skill in the art prior to develop a behavioral platform that utilizes demographic information. The motivation for the combination of prior art elements is to generate a personalized avatar for a user to facilitate providing guidance (See Kaleal. Abstract).

…martial status…. ([0021] “…their social and martial status….”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to develop a behavioral platform that utilizes martial status information. The motivation for the combination of prior art elements is to help provide a personalized therapy to the patient (See Tucker, Background).
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over deCharms et al. (US20160267809A1) in view of Kaleal et al. (US20160086500A1), Bauer (US20110072367A1), and further in view of Singer et al. (US20110104648A1).
Regarding claim 6, deCharms in view of Kaleal and Bauer disclose however Singer teaches wherein the reward is provided via intermittent positive reinforcement ([0045] “Generally, the less frequent a desired behavior, the more positive reinforcement is provided for each instance of the desired behavior. This feature, which may at first seem counter-intuitive, actually provides a powerful means to increase the frequency of a desired behavior and simultaneously control overall reward expenditures.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to develop a behavioral platform that utilizes intermittent positive 
Regarding claim 7, the limitations are rejected for the same reasons as stated above for claim 6.
Regarding claim 8, deCharms in view of Kaleal and Bauer disclose however Singer teaches wherein the set of coping skills targets and treats two maladaptive behaviors together in an integrated manner ([0011] “Common to the management of all these conditions is that each involves a one or more desired and undesired behaviors whose practice or avoidance, respectively, are believed to contribute to health outcomes.” [0023] “….and/or undesired behaviors (e.g., smoking; improper or undesired use of alcohol, tobacco, or other substances; eating foods with improper caloric, fat, carbohydrate, or sodium content; weight gain; excessive body mass index, blood pressure, or hemoglobin A1C; overuse or misuse of a medication; failure to carry out a desire behavior).”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to develop a behavioral platform that targets and treats two maladaptive behaviors. The motivation for the combination of prior art elements is to reduce the frequency of unhealthy behaviors (See Singer, Background).
Regarding claim 9, the limitations are rejected for the same reasons as stated above for claim 8.


Response to Arguments
Applicant’s arguments filed on 06 November 2020 have been considered but not all are fully persuasive.
Regarding the 101 rejection, the applicant argues on pages 6 to 7 that claims 1 to 9 recite subject matter that fall within the statutory category of a process. Additionally, the applicant asserts that the judicial exception is integrated into a practical application such as the active step of practicing by the individual the set coping skills which targets and treats current maladaptive behaviors. The applicant concludes the argument by stating that the coping skills are more than simply adding insignificant extra-solution activity to the abstract idea and asserts that the claims include additional elements that are sufficient to amount to significantly more than the judicial exception.

Examiner respectfully disagrees with the applicant’s arguments. Examiner asserts that claim 1 recites an abstract idea because, as a whole, it manages the personal behavior of human(s). This interpretation is further supported by [0004] of the specification which states that clients in the past practiced CBT coping skill exercises by paper and pencil and by using human therapist and coaches. Claim 2, as amended, does not fall within a statutory category because it encompasses software per se. In regards to being integrated into a practical application, examiner acknowledges that the applicant seems to present a technological solution to a perceived problem. However, the problem being solved by the 
Regarding the 103 rejection, the applicant’s arguments have been considered but are moot because the arguments do not apply to the new references being used in the current rejection.

Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
Neziroglu, F., Khemlani-Patel, S., & Veale, D. (2008). Social learning theory and cognitive behavioral models of body dysmorphic disorder. Body Image, 5(1), 28-38.

This reference is relevant since is describes mechanisms of social learning theory, classical conditioning, and operant conditioning.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349.  The examiner can normally be reached on Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.F./Examiner, Art Unit 3626   

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626